DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on June 2, 2017, is for a reissue examination for United States Patent Number US 9,047,547 B2, which issued to Okada (hereinafter “the ‘547 Patent”).

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on December 14, 2020.
Original claims 1-7 and 11-19 have been amended; original claims 8-10 have been canceled; and new claims 20-42 have been added, but the new claims 20-38 have been canceled since this reissue application was filed.  Currently, the claims 1-7, 11-19, and 39-42 are subject to the examination of this reissue application.

Claim Objection
Claims 1, 4-7, 11-13, 15-17, and 40 are objected to because of the following informalities:
The claims 1 and 40 recite the limitation “the controller [chip] controlling the first and second semiconductor memory package” in lines 16-17 of the claim 1 and in line 9 of the claim 40, wherein it seems the claimed subject matter “controller [chip]” that bona fide controls not only the first semiconductor memory package, but also the second semiconductor memory package. Thus, the claims 1 and 40 should recites the limitation foregoing such as “the controller chip controlling the first and second semiconductor memory packages,” respectively.
In addition, the claims 1 and 40 recite a term "the central portion" in line 42 of the claim 1 and in line 32 of the claim 40.  However, it has not been specifically clarified in the respective claims 1 and 40, and their respectively intervening claims, if any.  Therefore, the Examiner presumes that the term “the central portion” could be considered as --a central portion-- in light of the specification since it is not defined in the claims.
The claim 4 recites the language “the [first pin group ... is mounted] the controller chip” in lines 1-2.  Therefore, the recited subject matter “the the controller chip” needs to be changed to 
The amendment of the claims 5-7, 11-13, and 15-17 is not pursuant to 37 CFR § 1.173 because those claims have been amended by a direction to strike through the deleted matters or to enclose them in double brackets instead of enclosing them in single brackets (See MPEP 1453).
Appropriate corrections are required.

Claim Interpretation
The Examiner hereby adopts the following definition under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056,44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to this other source to support his interpretation of the claims.  Additionally, this definition is only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
accommodate vb -dated; -dating  vt 1: to make fit, suitable, or congruous  2: to bring into agreement or concord : RECONCILE  3: To provide something desired, needed, or suited (as a helpful service, a loan, or lodgings)  4 a: to make a room for  b: to hold without crowding or inconvenience  5: to give consideration to : allow for <~ the special interests of various groups> ~  vi : to adapt oneself; also : to undergo visual accommodation - Excerpt from “Merriam-Webster’s Collegiate® Dictionary (10th ed.),” published by Merriam-Webster Incorporated in 2001.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 40, and 42 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the reissue applicant regards as the invention.
The term "approximately" in claims 39 and 42 is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The subject matter “data transfer speed” recited in the respective claims 39 and 42 is limited to the approximately 20 Mbytes/sec in the first mode, and limited to the approximately 300 Mbytes/sec in the second mode.  However, the term "approximately" renders the claims 39 and 42 indefinite because it is unclear whether the metes and bounds of the limitations “20 Mbytes/sec” and “300 Mbytes/sec” following the term "approximately" are clearly set forth in the specification.  Although the specification disclose that the data transfer speed is as high as about 20 MB/sec in a conventional SD™ memory card (See the Specification, col. 1, lines 26-28) and the data transfer speed of 300 Mbytes/sec is realized with the channel by the differential data pins D0+/- and D1+/-, the specification fails to provide a standard for ascertaining the requisite degree of approximation for the specific data transfer speeds, i.e., 20 Mbytes/sec and 300 Mbytes/sec.
The claim 40 recites the limitation “a function of remaining pins of the first pin group is stopped invalidated” in lines 23-24; however, it does not clearly point out whether the subject matter “function of remaining pins of the first pin group” is stopped and/or invalidated.  Thus, it makes the claim 40 be indefinite.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-18, 39, and 40 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kaneko [US 2003/0221066 A1] in view of Nakamura et al. [US 2009/0254704 A1; hereinafter “Nakamura ‘704”], Nakamura [US 6,381,143 B1; hereinafter “Nakamura ‘143”], and Court Authority [In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); hereinafter “Japikse”] as “Rearrangement of Parts” evidenced by Hiew et al. [US 2008/0235939 A1; hereinafter “Hiew”].
Referring to claim 1, Kaneko discloses a semiconductor memory card (i.e., memory card 20 in Figs. 3 and 4; See ¶ [0057]) comprising:
an exterior case (i.e., exterior parts of said memory card in Fig. 4) having a front end portion (i.e., side of first memory card 21 in Figs. 3 and 4) and a back end portion (i.e., side of second memory card 22 Figs. 3 and 4) being arranged on an opposite side of the front end portion (i.e., said first memory card is arranged on the left side of said second memory card, and said second memory card is arranged on the right side of said first memory card; See ¶ [0040]);
a substrate (i.e., components surfaces on said first and second memory cards in Fig. 3) accommodated in the exterior case (i.e., said components surfaces are within said exterior parts; See Figs. 3-4);
a first semiconductor memory package (i.e., first memory core 28 of Fig. 3) mounted on one surface of the substrate and accommodated in the exterior case (i.e., said components surfaces on said first memory card within said exterior parts; See Figs. 3-4),
the first semiconductor memory package (i.e., said first 	memory core) being arranged on a side of the front end portion of the exterior case (i.e., components surface on said first memory card 21 in Fig. 3; See ¶ [0043]);
a second semiconductor memory package (i.e., second memory core 32 of Fig. 3) mounted on the one surface of the substrate and accommodated in the exterior case (i.e., said components surfaces on said second memory card within said exterior parts; See Figs. 3-4),
the second semiconductor memory package (i.e., said second memory core) being arranged on a side of the back end portion of the exterior case (i.e., components surface on said second memory card 22 in Fig. 3; See ¶ [0047]);
a controller chip (i.e., first and second interface controllers 5 and 6 in Fig. 3) mounted on the one surface of the substrate and accommodated in the exterior case (i.e., said components surfaces on said first memory card within said exterior parts; See Figs. 3-4),
the controller chip (i.e., said first and second interface controllers) controlling the first and second semiconductor memory packages (i.e., said first and second memory cores; See ¶ [0031]) and being capable of operating in a first mode (i.e., normal SD card for recording of data contents) and a second mode in which data is transferred at a higher speed than the first mode (i.e., SD card having high-speed interface; See ¶ [0039]);
a first pin group (i.e., first input/output terminal group 24 in Figs. 3 and 4) which includes a plurality of first pins (i.e., first I/O terminals) arranged in a line at the front end portion of the exterior case (See ¶¶ [0041]-[0042]); and
a second pin group (i.e., second input/output terminal group 26 in Figs. 3 and 4) which includes a plurality of second pins (i.e., second I/O terminals; See Figs. 3-4 and ¶¶ [0041]-[0042]),
wherein at least part of the plurality of second pins (i.e., said second I/O terminals) are arranged at a position that is on a side of the back end portion with respect to a center in a front-and-back direction of the exterior case (i.e., being arranged in a back end line at said side of second memory card 22 in Figs. 3 and 4);
wherein the first semiconductor memory package (i.e., said first memory core) and the second semiconductor memory package (i.e., said second memory core) are absent at a central portion in the front-and-back direction of the exterior case (i.e., the central portion is occupied by connector 23, connector wiring 36, connector terminals 25 and 27; thus, said first and second memory cores are absent at a central portion in said memory card 20 in Figs. 3 and 4).
Kaneko does not expressly teach the semiconductor memory card comprising the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first mode and the second mode; and the plurality of second pins including at least two pin pairs for differential signal, the plurality of second pins being arranged so that a ground is positioned on both sides of each of the pin pairs for differential signal, the plurality of second pins being used only in the second mode, wherein in the second mode, among the respective first pins, any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode are changed to a pin pair for differential clock signal to function as the pin pair for differential clock signal, and a function of remaining pins of the first pin group is invalidated. 
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), that is capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]), the semiconductor memory card (i.e., said memory card) comprising:
a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) arranged in a line at an front end portion of the semiconductor memory card (i.e., at the pin portion of said memory card in Figs. 1-3; See ¶ [0059]), the plurality of first pins (i.e., said contact pads) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first mode and second mode (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) including at least two pin pairs for differential signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4), the plurality of second pins being arranged so that a ground (i.e., earth potential level “Ground” or low potential level “L”) is positioned on both sides of each of pin pairs for differential signal (i.e., pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]), the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used only in the second mode (i.e., used only in said high speed mode; See ¶ [0042]), wherein
in the second mode (i.e., said high speed mode), among the respective first pins (i.e., among respective pads of said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) are changed to a pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4) to function as the pin pair for differential clock signal (See ¶ [0067]), and a function of remaining pins of the first pin group is invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted each of the memory cards (i.e., the first memory card at the front end portion and the second memory card at the back end portion) in the semiconductor memory card, as disclosed by Kaneko, by the memory card, as disclosed by Nakamura ‘704, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Kaneko, as modified by Nakamura ‘704, does not teach the controller chip mounted on the other surface of the substrate.
Nakamura ’143 discloses that a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) includes
a semiconductor memory package (i.e., second electronic part 26b, which is an LSI package of an SOP type constituting a flash memory in Figs. 1 and 4) mounted on one surface of a substrate (i.e., second surface 25b of circuit substrate 25 in Fig. 4; See col. 9, lines 14-18) and a controller chip (i.e., first electronic part 26a, which is an LSI chip constituting a controller in Figs. 1 and 4) mounted on the other surface of the substrate (i.e., first surface 25a of circuit substrate 25 in Fig. 4; See col. 9, lines 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have mounted said first and second semiconductor memory packages on one surface of the substrate and said controller chip on the other surface of the substrate, as disclosed by Nakamura ‘143, instead of mounting said first and second semiconductor memory packages on one surface of the substrate and said controller chip on the same surface of the substrate, as disclosed by Kaneko, as modified by Nakamura ‘704, for the advantage of providing a thin, compact card case (See Nakamura ‘143, col. 3, lines 21-25). 
Kaneko, as modified by Nakamura ‘704 and Nakamura ‘143, does not expressly teach that the plurality of first pins are arranged so as to overlap the first semiconductor memory package and the exterior case when seen through from a direction perpendicular to the one surface of the substrate, and at least part of the plurality of second pins are arranged so as to overlap the second semiconductor memory package and the exterior case when seen through from a direction perpendicular to the one surface of the substrate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the plurality of first pins so as to overlap the first semiconductor memory package and the exterior case when seen through from a direction perpendicular to the one surface of the substrate, and at least part of the plurality of second pins are arranged so as to overlap the second semiconductor memory package and the exterior case when seen through from a direction perpendicular to the one surface of the substrate, since it has been held that rearranging parts (i.e., pins shown through from a direction perpendicular to the one surface of the substrate so as to be overlapped with semiconductor memory package and the exterior case) of an invention without any patentable advantage1 involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP § 2144.04 VI.C. Rearrangement of Parts.  This is evidenced by an extra reference Hiew2 as an example, such as a semiconductor memory card (i.e., micro SD device 100 in Fig. 2) comprising a plurality of pins (i.e., eight standardized metal contacts 120 in Fig. 2) and a semiconductor memory package (i.e., flash memory die 135 in Fig. 2) accommodated in an exterior case (i.e., plastic housing 150 in Figs. 1-2), wherein the plurality of pins (i.e., said metal contacts) are arranged so as to overlap the semiconductor memory package (i.e., said flash memory die) and the exterior case (i.e., said plastic housing) when seen through from a direction perpendicular to one surface of a substrate (i.e., lower surface 114 of PCB substrate 111 in Fig. 2; See Hiew, ¶ [0050]).

Referring to claim 2, Kaneko teaches that
the second pin group (i.e., second input/output terminal group 26 in Figs. 3 and 4) is arranged on an opposite side of the first pin group (i.e., first input/output terminal group 24 in Figs. 3 and 4) with respect to the center of the external case (i.e., with respect to the connector 23 on exterior parts of said memory card in Fig. 4; See ¶ [0057]).

Referring to claim 3, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches that
the second pin group (i.e., second input/output terminal group 26 in Figs. 3 and 4 of Kaneko) is arranged to be divided into a plurality of rows (i.e., a row of contact pads 202a, 202b, 203 and another row of contact pads 204, 205a, 205b, 206 in Figs. 1, 3, and 4 of Nakamura ’704) in a first direction (i.e., insertion direction; See Nakamura ’704, ¶ [0045]), the first direction (i.e., said insertion direction) being a direction traveling from the back end portion to the front end portion of the exterior case (i.e., direction traveling from the side of second memory card 22 to the side of first memory card 21 in Figs. 3 and 4 of Kaneko).

Referring to claim 4, Nakamura ’143 teaches that
the controller chip (i.e., first electronic part 26a, which is an LSI chip constituting a controller in Figs. 1 and 4) is provided on a region including the center in the front-and-back direction of the external case (i.e., said first electronic part 26a is at a region around a center of card case 2 in Fig. 1).

Referring to claim 5, Nakamura ’704 teaches that
each of the second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 for said high speed mode in Figs. 1 and 3) is arranged without being offset in a second direction perpendicular to the first direction (i.e., inserting direction) with respect to the first pins (i.e., each of said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 is arranged without being offset in a direction perpendicular to said inserting direction with respect to contact pads 201-209 for said SD mode in Figs. 1 and 3).

Referring to claim 6, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, does not expressly teach the second pin group is arranged along a second direction different from the first direction.
However, it would have been also obvious to one having ordinary skill in the art at the time the invention was made to have arranged the second pin group is arranged along a second direction different from the first direction, since it has been held that rearranging parts (i.e., pins) of an invention without any patentable advantage involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP § 2144.04 VI.C. Rearrangement of Parts.

Referring to claim 7, Kaneko teaches that
the second pin group (i.e., second input/output terminal group 26 in Figs. 3 and 4) is arranged along approximately same direction as the first direction (i.e., same direction traveling from the side of second memory card 22 to the side of first memory card 21 in Figs. 3 and 4).

Referring to claim 11, Nakamura ’704 teaches that
an area of each of the second pins (i.e., each of Differential Data Line (Bit 0, + Side) 202a, Differential Data Line (Bit 0, - Side) 202b, Differential Data Line (Bit 1, + Side) 205a, and Differential Data Line (Bit 1, - Side) 205b in Fig. 3) is smaller than an area of each of the first pins (i.e., area of each of Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Fig. 3).

Referring to claim 12, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches that
wires (i.e., wires between first/second interface controllers 5/6 and first/second I/O terminal groups 24/26 in Fig. 3 of Kaneko) that connect respective second pins for differential signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4 of Nakamura ’704) are formed on the substrate (i.e., substrate 25 in Fig. 8 of Nakamura ’143) to have approximately equal length (See Fig. 2 of Nakamura ’704 and Fig 1 of Nakamura ’143).

Referring to claim 13, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches that
wires (i.e., wires between first/second interface controllers 5/6 and first/second I/O terminal groups 24/26 in Fig. 3 of Kaneko) that connect respective second pins for differential signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4 of Nakamura ’704) are formed approximately in parallel on the substrate (i.e., substrate 25 in Fig. 8 of Nakamura ’143) for each of the pin pairs (See Fig. 2 of Nakamura ’704 and Fig 1 of Nakamura ’143).

Referring to claim 14, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches that
wires (i.e., wires between first/second interface controllers 5/6 and first/second I/O terminal groups 24/26 in Fig. 3 of Kaneko) that connect respective second pins for differential signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4 of Nakamura ’704) have approximately equal length (See distance between contact terminals and controller 26a on circuit substrate 25 in Fig. 8 of Nakamura ’143) and are formed approximately in parallel on the substrate (i.e., substrate 25 in Fig. 8 of Nakamura ’143) for each of the pin pairs (See Fig. 2 of Nakamura ’704 and Fig 1 of Nakamura ’143).

Referring to claim 15, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches
a wire (i.e., one of wires between first/second interface controllers 5/6 and first/second I/O terminal groups 24/26 in Fig. 3 of Kaneko) that connects each of the four first pins for data and the controller chip (i.e., Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15 of Nakamura ’704), a wire (i.e., one of said wires between first/second interface controllers and first/second I/O terminal groups) that connects the first pin for clock and the controller chip (i.e., Line for Clock 205 in Figs. 4 and 15 of Nakamura ’704), and a wire (i.e., one of said wires between first/second interface controllers and first/second I/O terminal groups) that connects the first pin for command and the controller chip (i.e., Line for Command/Response 202 in Figs. 4 and 15 of Nakamura ’704) are formed on the substrate (i.e., substrate 25 in Fig. 8 of Nakamura ’143) to have approximately equal length (See Fig. 2 of Nakamura ’704 and Fig 1 of Nakamura ’143).

Referring to claim 16, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, teaches
when seen through from a direction perpendicular to the one surface of the substrate (i.e., looking down from above the memory card 20 in Figs. 1-3 of Nakamura ‘704 to components surface on first and second memory cards 21 and 22 in Fig. 3 of Kaneko), a side edge of the exterior case (i.e., exterior parts of memory card 20 in Fig. 4 of Kaneko and in Fig. 1 of Nakamura ‘704) has an outer shape (i.e., notch 25 in Fig. 3 of Nakamura ‘704) that indicates the exterior case is compatible with the second mode (i.e., high speed mode; See Nakamura ‘704, ¶ [0059]).

Referring to claim 17, Nakamura ’704 teaches that
the exterior case (i.e., case of memory card 20 in Fig. 1) has a notch (i.e., second notch 25b in Fig. 1; See ¶ [0040]) as the outer shape (See Fig. 1 and ¶ [0063]). 

Referring to claim 18, Nakamura ’704 teaches that
at least one of first pins (i.e., Data Line (Bit 2) 209 in Fig. 3) has an expanded portion (i.e., notch 25 in Fig. 3; See ¶ [0043] and ¶ [0063]) that indicates the exterior case (i.e., case of memory card 20 in Fig. 1) is compatible with the second mode (i.e., high speed mode; See ¶¶ [0041]-[0042]).

Referring to claim 39, Nakamura ’704 teaches that
date transfer speed of the first mode (i.e., SD mode) is approximately 20 Mbyte/sec (in fact, the data transfer speed of a conventional SD card is 20 Mbyte/sec3; See ¶ [0041]), and date transfer speed of the second mode (i.e., high speed mode) is approximately 300 Mbyte/sec (i.e., 250 Mbyte/sec or maximum 500 Mbyte/sec; See ¶ [0056]).

Referring to claim 40, Kaneko discloses a semiconductor memory card (i.e., memory card 20 in Figs. 3 and 4; See ¶ [0057]) having a front end portion (i.e., side of first memory card 21 in Fig. 3) and a back end portion (i.e., side of second memory card 22 in Fig. 3) being arranged on an opposite side of the front end portion (i.e., said first memory card is arranged on the left side of said second memory card, and said second memory card is arranged on the right side of said first memory card; See ¶ [0040]), comprising:
a first semiconductor memory package (i.e., first memory core 28 of Fig. 3) mounted on one surface of a substrate (i.e., parts surface on said first and second memory cards in Fig. 3),
the first semiconductor memory package (i.e., said first memory core) being arranged on a side of the front end portion (i.e., parts surface on said first memory card 21 in Fig. 3; See ¶ [0043]);
a second semiconductor memory package (i.e., second memory core 32 of Fig. 3) mounted on the one surface of the substrate (i.e., parts surface on said second memory card 22 in Fig. 3), 
the second semiconductor memory package (i.e., said second memory core) being arranged on a side of the back end portion (i.e., parts surface on said second memory card 22 in Fig. 3; See ¶ [0047]);
a controller (i.e., first and second interface controllers 5 and 6 in Fig. 3) mounted on the one surface of the substrate (i.e., said parts surface on substrate of first and second memory cards),
the controller (i.e., said first and second interface controllers) controlling the first and second semiconductor memory packages (i.e., said first and second memory cores; See ¶ [0031]) and being capable of operating in a first mode (i.e., normal SD card for recording of data contents) and a second mode in which data is transferred at a higher speed than the first mode (i.e., SD card having high-speed interface; See ¶ [0039]);
a first pin group (i.e., first input/output terminal group 24 in Figs. 3 and 4) which includes a plurality of first pins (i.e., first I/O terminals) arranged in a line at the front end portion of the semiconductor memory card (See ¶¶ [0041]-[0042]), and
a second pin group (i.e., second input/output terminal group 26 in Figs. 3 and 4) which includes a plurality of second pins (i.e., second I/O terminals; See Figs. 3-4 and ¶¶ [0041]-[0042]),
wherein at least part of the plurality of second pins (i.e., said second I/O terminals) are arranged at a position that is on a side of the back end portion with respect to a center in a front-and-back direction of the semiconductor memory card (i.e., being arranged in a back end line at said side of second memory card 22 in Figs. 3 and 4);
wherein there is a central portion (i.e., connector 23 in Figs. 3 and 4) in the front-and-back direction between the first semiconductor memory package (i.e., said first memory core) and the second semiconductor memory package (See ¶ [0057]).
Kaneko does not expressly teach the semiconductor memory card comprising the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first mode and the second mode; and the plurality of second pins including at least two pin pairs for differential signal, the plurality of second pins being arranged so that a ground is positioned on both sides of each of the pin pairs for differential signal, the plurality of second pins being used only in the second mode, wherein in the second mode, among the respective first pins, any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode are changed to a pin pair for differential clock signal to function as the pin pair for differential clock signal, and a function of remaining pins of the first pin group is invalidated.
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), that is capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]), the semiconductor memory card (i.e., said memory card) comprising:
a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) arranged in a line at an front end portion of the semiconductor memory card (i.e., at the pin portion of said memory card in Figs. 1-3; See ¶ [0059]), the plurality of first pins (i.e., said contact pads) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first mode and second mode (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) including at least two pin pairs for differential signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4), the plurality of second pins being arranged so that a ground (i.e., earth potential level “Ground” or low potential level “L”) is positioned on both sides of each of pin pairs for differential signal (i.e., pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]), the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used only in the second mode (i.e., used only in said high speed mode; See ¶ [0042]), wherein
in the second mode (i.e., said high speed mode), among the respective first pins (i.e., among respective pads of said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) are changed to a pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4) to function as the pin pair for differential clock signal (See ¶ [0067]), and a function of remaining pins of the first pin group is stopped invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted each of the memory cards (i.e., the first memory card at the front end portion and the second memory card at the back end portion) in the semiconductor memory card, as disclosed by Kaneko, by the memory card, as disclosed by Nakamura ‘704, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Kaneko, as modified by Nakamura ‘704, does not teach the controller mounted on the other surface of the substrate.
Nakamura ’143 discloses that a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) includes
a semiconductor memory package (i.e., second electronic part 26b, which is an LSI package of an SOP type constituting a flash memory in Figs. 1 and 4) mounted on one surface of a substrate (i.e., second surface 25b of circuit substrate 25 in Fig. 4; See col. 9, lines 14-18) and a controller (i.e., first electronic part 26a, which is an LSI chip constituting a controller in Figs. 1 and 4) mounted on the other surface of the substrate (i.e., first surface 25a of circuit substrate 25 in Fig. 4; See col. 9, lines 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have mounted said first and second semiconductor memory packages on one surface of the substrate and said controller on the other surface of the substrate, as disclosed by Nakamura ‘143, instead of mounting said first and second semiconductor memory packages on one surface of the substrate and said controller on the same surface of the substrate, as disclosed by Kaneko, as modified by Nakamura ‘704, for the advantage of providing a thin, compact card case (See Nakamura ‘143, col. 3, lines 21-25).
Kaneko, as modified by Nakamura ‘704 and Nakamura ‘143, does not expressly teach that the plurality of first pins are arranged so as to overlap the first semiconductor memory package when seen through from a direction perpendicular to the one surface of the substrate, and at least part of the plurality of second pins are arranged so as to overlap the second semiconductor memory package when seen through from a direction perpendicular to the one surface of the substrate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the plurality of first pins so as to overlap the first semiconductor memory package when seen through from a direction perpendicular to the one surface of the substrate, and at least part of the plurality of second pins are arranged so as to overlap the second semiconductor memory package when seen through from a direction perpendicular to the one surface of the substrate, since it has been held that rearranging parts (i.e., pins shown through from a direction perpendicular to the one surface of the substrate so as to be overlapped with semiconductor memory package) of an invention without any patentable advantage4 involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP § 2144.04 VI.C. Rearrangement of Parts.  This is evidenced by an extra reference Hiew5 as an example, such as a semiconductor memory card (i.e., micro SD device 100 in Fig. 2) comprising a plurality of pins (i.e., eight standardized metal contacts 120 in Fig. 2) and a semiconductor memory package (i.e., flash memory die 135 in Fig. 2), wherein the plurality of pins (i.e., said metal contacts) are arranged so as to overlap the semiconductor memory package (i.e., said flash memory die) when seen through from a direction perpendicular to one surface of a substrate (i.e., lower surface 114 of PCB substrate 111 in Fig. 2; See Hiew, ¶ [0050]).

Claim 19 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kaneko [US 2003/0221066 A1] in view of Nakamura ‘704 [US 2009/0254704 A1], Nakamura ‘143 [US 6,381,143 B1], and Court Authority6 “Japikse” as applied to claims 1-7, 11-18, 39, and 40 above, and further in view of what was well known in the art, as exemplified by Oshima [US 7,392,343 B2].
Referring to claim 19, Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, discloses all the limitations of the claim 19 including that the first and second semiconductor memory packages (i.e., first memory core 28 and second memory core 32 in Figs. 3-4) is a flash memory (i.e., flash memory; See Kaneko, ¶ [0043] and ¶ [0047]) except that does not expressly teach the flash memory is a NAND-type flash memory.
However, a NAND-type flash memory in a semiconductor memory is well known in the art of memory card, as evidenced by Oshima, such that
a semiconductor memory card (i.e., memory card 1 in Fig. 1) includes a semiconductor memory (i.e., NAND type flash memory 3 of Fig. 1), wherein
the semiconductor memory (i.e., said NAND type flash memory) is a NAND-type flash memory (See col. 3, lines 39-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used said NAND-type flash memory, as exemplified by Oshima, for said semiconductor memory (i.e., Flash memory chip), as discloses by Kaneko, as modified by Nakamura ’704, Nakamura ’143, and Japikse, since it was well known to one of ordinary skill in the art for providing an inexpensive memories with a large capacity and a large erase block size (See Oshima, col. 1, lines 31-34).

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wang et al. [US 2005/0281010 A1; hereinafter “Wang”] in view of Nakamura ’704 [US 2009/0254704 A1] and Nakamura ’143 [US 6,381,143 B1].
Referring to claim 41, Wang discloses a semiconductor memory card (i.e., memory card 200 in Figs. 5-6) that includes a semiconductor memory (i.e., memory device 135, e.g., “Flash” memory chip, in Figs. 1(A)-1(B)) mounted on one surface of a substrate (i.e., PCB 110 in Fig. 1(A)) and a controller (i.e., controller IC 130 in Figs. 1(A)-1(B)) mounted on the surface of the substrate (See ¶ [0028]), the controller controlling the semiconductor memory (See ¶ [0015]) and being capable of operating in a first mode (i.e., SD memory card) and a second mode (i.e., MMC memory card) in which data is transferred at a higher speed than the first mode (See ¶ [0032]), the semiconductor memory card (i.e., said memory card) having front end portion (i.e., front edge 111 in Fig. 1(A)) and back end portion (i.e., back edge 115 in Fig. 1(A)) being arranged on an opposite side of the front end portion (See ¶ [0029]) and comprising:
a first pin group (i.e., first group 122 in Fig. 1(A)) which includes a plurality of first pins (i.e., First CP 122-1 through Eighth CP 122-8 in Fig. 1) arranged in a line at the front end portion (i.e., said front edge) of the semiconductor memory card (See Fig. 1 and ¶ [0010]); and
a second pin group (i.e., second group 124 in Fig. 1(A)) which includes a plurality of second pins (i.e., Ninth CP 124-1 through Twelfth CP 124-4 through and Thirteenth CP 126 in Fig. 1) including a pin pair (i.e., pin pair 124-1, 124-2 and pin pair 124-3, 124-4 in Fig. 1; See ¶ [0030]) and being used only in the second mode (i.e., only used in Ver. 4.0 MMC memory card; See ¶ [0032]).
Wang does not expressly teach the semiconductor memory card comprising the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first mode and second mode; and said pin pair for differential signal, the plurality of second pins being arranged so that the pin pair for differential signal is positioned between a first ground pin and a second ground pin, a paired wires connected to the pin pair for differential signal is provided between a first wire connected the first ground pin and a second wire connected the second ground pin, wherein in the second mode, among the respective first pins, any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode function as the pin pair for differential clock signal, and remaining first pins are invalidated.
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), that is capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]), the semiconductor memory card (i.e., said memory card) comprising:
a first pin group (i.e., contact pad group for said SD mode) which includes a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) arranged in a line at an front end portion of the semiconductor memory card (i.e., at the pin portion of said memory card in Figs. 1-3; See ¶ [0059]), the plurality of first pins (i.e., said contact pads) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first mode and second mode (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a second pin group (i.e., contact pad group for said high speed mode) which includes a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) including a pin pair for differential signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4), the pin pair for differential signal is positioned between a first ground pin and a second ground pin (i.e., pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]),
a paired wires (i.e., Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4) connected to the pin pair for differential signal (See ¶ [0047]) is provided between a first wire connected the first ground pin and a second wire connected the second ground pin (i.e., Differential Data Line (Bit 0, +/- Sides) 202a/202b connected between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and Differential Data Line (Bit 1, +/- Sides) connected between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]),
the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used only in the second mode (i.e., used only in said high speed mode; See ¶ [0042]), wherein
in the second mode (i.e., said high speed mode), among the respective first pins (i.e., among respective pads of said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) function as the pin pair for differential clock signal (See ¶ [0067])
are changed to a pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4) to function as the pin pair for differential clock signal (See ¶ [0067]), and remaining first pins are invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included means for operating in the second mode (i.e., high speed mode), as disclosed by Nakamura ‘704, in the semiconductor memory card (i.e., memory card), as disclosed by Wang, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Wang, as modified by Nakamura ‘704, does not teach the semiconductor memory mounted on one surface of the substrate and the controller mounted on the other surface of the substrate, the controller controlling the semiconductor memory.
Nakamura ’143 discloses that a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) includes
a semiconductor memory (i.e., second electronic part 26b, which is an LSI package of an SOP type constituting a flash memory in Figs. 1 and 4) mounted on one surface of a substrate (i.e., second surface 25b of circuit substrate 25 in Fig. 4; See col. 9, lines 14-18) and a controller (i.e., first electronic part 26a, which is an LSI chip constituting a controller in Figs. 1 and 4) mounted on the other surface of the substrate (i.e., first surface 25a of circuit substrate 25 in Fig. 4), the controller (i.e., said first electronic part) controlling the semiconductor memory (See col. 9, lines 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have mounted said semiconductor memory on one surface of the substrate and said controller on the other surface of the substrate, as disclosed by Nakamura ‘143, instead of mounting said semiconductor memory on one surface of the substrate and said controller on the same surface of the substrate, as disclosed by Wang, as modified by Nakamura ‘704, for the advantage of providing a thin, compact card case (See Nakamura ‘143, col. 3, lines 21-25).

Referring to claim 42, Nakamura ’704 teaches that
date transfer speed of the first mode (i.e., SD mode) is approximately 20 Mbyte/sec (in fact, the data transfer speed of a conventional SD card is 20 Mbyte/sec7; See ¶ [0041]), and date transfer speed of the second mode (i.e., high speed mode) is approximately 300 Mbyte/sec (i.e., 250 Mbyte/sec or maximum 500 Mbyte/sec; See ¶ [0056]).

Response to Arguments
Reissue applicant’s arguments filed on December 14, 2020 have been fully considered but they are not persuasive.
In response to the reissue applicant’s arguments with respect to “Claim 1 rejection under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kaneko in view of Nakamura ‘704, Nakamura ‘143, and Court Authority “Japikse” as ‘Rearrangement of Parts’ evidenced by Hiew” in the Response page 13, line 4 through page 15, line 2, the Examiner respectfully disagrees.
First, the reissue applicant argues that the primary reference Kaneko does not teach the structure of the claimed subject matter “exterior case” because the structure of memory card 20 seems to be difficult to accommodate the first memory card 21 and the second memory card 22 in Fig. 4 (See the Response page 13, line 4 through page 14, line 4).
During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011).  Thus, the claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (See MPEP § 2111).
In the claim 1, the subject matter “exterior case” is limited to, at most, (i) having a front end portion and a back end portion being arranged on an opposite side of the front end portion; (ii) accommodating first and second semiconductor memory packages; and (iii) being overlapped with the plurality of first pins and at least part of the plurality of second pins.  However, the claim 1 never limits any structure of the exterior case itself except that the exterior case has said front and back end portions.
Under the BRI doctrine, Kaneko clearly teaches that (i) an exterior case (i.e., exterior parts of memory card 20 in Fig. 4) has a front end portion (i.e., side of first memory card 21 in Figs. 3 and 4) and a back end portion (i.e., side of second memory card 22 Figs. 3 and 4) being arranged on an opposite side of the front end portion (i.e., said first memory card is arranged on the left side of said second memory card, and said second memory card is arranged on the right side of said first memory card; See Kaneko, ¶ [0040]); (ii) the exterior case (i.e., said exterior parts of said memory card) accommodates first and second semiconductor memory packages (i.e., said first and second memory cards are accommodated within said exterior parts in Figs. 3-4); and (iii) it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the plurality of first pins and at least part of the plurality of second pins so as to overlap the exterior case when seen through from a direction perpendicular to the one surface of the substrate since it has been held that rearranging parts (i.e., pins shown through from a direction perpendicular to the one surface of the substrate so as to be overlapped with the exterior case) of an invention without any patentable advantage involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP § 2144.04 VI.C. Rearrangement of Parts.  This is evidenced by an extra reference Hiew as an example, such as a plurality of pins (i.e., eight standardized metal contacts 120 in Fig. 2) are arranged so as to overlap a semiconductor memory package (i.e., flash memory die 135 in Fig. 2) and an exterior case (i.e., plastic housing 150 in Figs. 1-2) when seen through from a direction perpendicular to one surface of a substrate (i.e., lower surface 114 of PCB substrate 111 in Fig. 2; See Hiew, ¶ [0050]).
Second, the reissue applicant alleges that the features of the claimed invention (i) prevent the first and second semiconductor memory packages from receiving a bending stress caused by the concentrated stress at the center of the exterior case and (ii) prevent the semiconductor memory card from malfunctioning caused by a friction stress to act on either of first pins or second pins when the semiconductor memory card is inserted to a host connector (See the Response page 14, lines 5-16).
This reissue applicant’s allegation is not supported by the specification of the ‘547 Patent.
The specification discloses that a central portion of the semiconductor memory card in the front-and-back direction is a portion that easily receives a bending stress, a torsional stress, and the like when attaching or removing to or from a host device and is structurally weak due to the absence of the semiconductor memory packages; however, degradation of stiffness of the semiconductor memory card due to provision of the second pin group can be reduced by forming the second pin group on the back end portion while avoiding this central portion (See the specification at col. 3, lines 12-28). In other words, the specification does not disclose that the features of the claimed invention prevent the first and second semiconductor memory packages from receiving the bending stress caused by the concentrated stress at the center of the exterior case, but the second pin group should be on the back end portion while avoiding the central portion of the semiconductor memory card for reducing the bending stress.
Furthermore, the specification never discloses a friction stress to act on either of first pins or second pins when the semiconductor memory card is inserted to a host connector so as to easily prevent the semiconductor memory card from malfunctioning, but when the card is inserted or removed, the terminals for high-speed mode on the host connector side do not pass between the pins for normal mode on the card side, so that malfunction does not easily occur (See the specification at col. 8, line 50 through col. 9, line 2).
Third, the reissue applicant asserts as if the claimed “overlapping structure” in the claim 1 can avoid a simultaneous contact by a connector for preventing a damage to the external case; however, the specification never discloses that the “overlapping structure” claimed in the claim 1 prevents a damage to the package inside the external case or increase the immunity against the friction stress when being inserted to the connector, but a retraction mechanism for the terminals for high-speed mode of the connector on the host device side makes the external case prevent a damage to the external case when the card is inserted or removed, and prevents an occurrences of the malfunction because the terminals for high-speed mode on the connector side do not pass between the pins for normal mode on the card side; however, this retraction mechanism has never been claimed in the instant reissue application (See the specification at col. 8, line 50 through col. 9, line 2).
Therefore, the reissue applicant’s arguments on these points are not persuasive.

In response to the reissue applicant’s argument with respect to “Claim 40 rejection under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Kaneko in view of Nakamura ‘704, Nakamura ‘143, and Court Authority “Japikse” as ‘Rearrangement of Parts’ evidenced by Hiew” in the Response page 15, line 3 through page 16, line 2, the Examiner respectfully disagrees.
The reissue applicant essentially argues that none of the references Kaneko, Nakamura ‘704, Nakamura ‘143, Japikse, and Hiew teaches a friction stress dispersion structure as specified in the claim 40.
However, there is no definition about the friction stress and its dispersion structure in the specification.  Although the reissue applicant asserts that the friction stress dispersion structure is claimed in the claim 40, the combination of Kaneko, Nakamura ‘704, Nakamura ‘143, Japikse, and Hiew renders the asserted “friction stress and its dispersion structure“ obvious (See paragraph 9, Claim 40 rejection in the instant Office action).
Furthermore, the reissue applicant alleges that the specification at col. 8, line 34 through col. 9, line 2 provides evidence that overlapping structure specified in the claim 40 can increase the immunity against the friction stress when being inserted to the connector.
Contrary to the reissue applicant’s allegation, the specification never discloses whether the “overlapping structure” claimed in the claim 40 can increase the immunity against the friction stress when being inserted to the connector, but a retraction mechanism for the terminals for high-speed mode of the connector on the host device side makes the external case prevent a damage to the external case when the card is inserted or removed, and prevents an occurrences of the malfunction because the terminals for high-speed mode on the connector side do not pass between the pins for normal mode on the card side; however, this retraction mechanism has never been claimed in the instant reissue application (See the specification at col. 8, line 50 through col. 9, line 2).
Therefore, the reissue applicant’s arguments on these points are not persuasive.

In response to the reissue applicant’s arguments with respect to the claims 41 and 42 in the Response page 15, line 3 through page 16, line 2, the Examiner has considered the arguments in light of the combination of Kaneko, Nakamura ‘704, Nakamura-143, Japikse, and Hiew, but are moot because the new claims 40-42 have never been rejected based on the combination of Kaneko, Nakamura ‘704, Nakamura-143, Japikse, and Hiew, which was applied in the prior rejection of record.
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The reissue applicant purportedly alleges that a stress dispersion structure (i.e., overlapping structure between the plurality of pins and the semiconductor memory package) seems to increase immunity against the friction stress of the semiconductor memory card; however, this is not supported by the specification of the ‘547 Patent.  Furthermore, there is no evidence that the overlapping structure foregoing may increase the friction stress immunity of the semiconductor memory card alleged by the reissue applicant.
        2 Hiew et al. [US 2008/0235939 A1] “Manufacturing Method for Micro-SD Flash Memory Card”
        3 The applicant admitted prior art in the ‘547 Patent discloses that the data transfer speed of a conventional SD memory card is as high as about 20 MB/sec; See the ‘547 Patent, col. 1, lines 26-28). 
        4 The reissue applicant purportedly alleges that a stress dispersion structure (i.e., overlapping structure between the plurality of pins and the semiconductor memory package) seems to increase stress immunity of the semiconductor memory card; however, this is not supported by the specification of the ‘547 Patent.  Furthermore, there is no evidence that the overlapping structure foregoing may increase the stress immunity of the semiconductor memory card alleged by the reissue applicant.
        5 Hiew et al. [US 2008/0235939 A1] “Manufacturing Method for Micro-SD Flash Memory Card”
        6 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
        7 The applicant admitted prior art in the ‘547 Patent discloses that the data transfer speed of a conventional SD memory card is as high as about 20 MB/sec; See the ‘547 Patent, col. 1, lines 26-28).